     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 1 of 43 Page ID #:1



 1    SEYFARTH SHAW LLP
      Eric Lloyd (SBN 254390)
 2    E-mail: elloyd@seyfarth.com
      560 Mission Street, 31st Floor
 3    San Francisco, California 94105
      Telephone: (415) 397-2823
 4    Facsimile: (415) 397-8549
 5    SEYFARTH SHAW LLP
      Sumithra R. Roberts (SBN 256078)
 6    E-mail: sroberts@seyfarth.com
      2029 Century Park East, Suite 3500
 7    Los Angeles, California 90067-3021
      Telephone: (310) 277-7200
 8    Facsimile: (310) 201-5219
 9    Attorneys for Defendant
      LOWE’S HOME CENTERS, LLC
10
11
                                  UNITED STATES DISTRICT COURT
12
                             CENTRAL DISTRICT OF CALIFORNIA
13
14    JULIE HUGHES,                                          2:20-cv-6568
                                                    Case No. _____________
15                   Plaintiff,                     (San Luis Obispo Superior Court,
                                                    Case No. 20CVP-0197)
16             v.
                                                    DEFENDANT’S NOTICE OF
17    LOWE’S HOME CENTERS, LLC, a                   REMOVAL OF CIVIL ACTION TO
      North Carolina Corporation; LOWE’S,           UNITED STATES DISTRICT
18    INC., an unknown Corporation, and DOES        COURT PURSUANT TO
      1-10, inclusive,,                             DIVERSITY OF CITIZENSHIP
19                                                  JURISDICTION [28 U.S.C.
                     Defendants.                    SECTIONS 1332 AND 1441]
20
                                                    Complaint Filed: June 22, 2020
21                                                  Trial Date:      None Set
22
23
24
25
26
27
28

                              DEFENDANT’S NOTICE OF REMOVAL TO USDC
      64786146v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 2 of 43 Page ID #:2



 1             To the United States District Court for the Central District of California and to
 2    Plaintiff and her attorneys of record:
 3             Please take notice that Defendant LOWE’S HOME CENTERS, LLC
 4    (“Defendant”) hereby files this Notice of Removal pursuant to 28 U.S.C. sections 1332
 5    and 1441(a) and (b), based on diversity of citizenship jurisdiction, in order to effectuate
 6    the removal of the above-captioned action from the Superior Court of the State of
 7    California, County of San Luis Obispo, to the United States District Court for the Central
 8    District of California, and states that removal is proper for the following reasons:
 9    I.       BACKGROUND
10             1.    On June 22, 2020, Plaintiff Julie Hughes (“Plaintiff”) filed a Complaint in
11    the Superior Court of the State of California, County of San Luis Obispo, entitled, Julie
12    Hughes v. Lowe’s Home Center, LLC, a North Carolina Corporation; Lowe’s, INC., an
13    unknown Corporation, and DOES 1-10, inclusive, designated as Case No. 20CVP-0197.
14    In the Complaint, Plaintiff alleges five causes of action against Defendant and Lowe’s,
15    Inc.1: (1) Disability Discrimination in violation of the Fair Employment and Housing Act
16    (“FEHA”) (2) Failure to Accommodate in Violation of the FEHA; (3) Failure to Engage
17    in an Interactive Process in Violation of the FEHA; (4) Retaliation in Violation of the
18    FEHA; (5) Failure to Prevent Discrimination; (6) Wrongful Termination; and (7)
19    Declaratory Relief.
20             2.    On June 29, 2020, Plaintiff served Defendant with the Summons and
21    Complaint. True and correct copies of the Summons and Complaint served on Defendant
22    are attached as Exhibit 1 (hereinafter “Compl.”).
23
24
25    1
       Lowe’s Home Centers, LLC is Plaintiff’s former employer. Plaintiff erroneously sued
      Lowe’s, Inc., an unknown Corporation. (Compl. at p.1). Lowe’s, Inc. is no longer an
26
      entity (it was dissolved on June 30, 1987), and has never employed Plaintiff as a result.
27    Additionally, Lowe’s, Inc. has never been affiliated with or related to Lowe’s Home
28    Centers, LLC or Lowe’s Companies, Inc. in any way. (Declaration of Tiffany Curry, ¶3.)
      Thus, Lowe’s, Inc. should be disregarded for removal purposes.
                                                   2
                                 DEFENDANT’S NOTICE OF REMOVAL TO USDC
      64786146v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 3 of 43 Page ID #:3



 1             3.    On July 27, 2020, Defendant filed its Answer to the Complaint in San Luis
 2    Obispo County Superior Court. A true and correct copy of Defendant’s Answer filed in
 3    San Luis Obispo County Superior Court is attached as Exhibit 2.
 4             4.    Exhibits 1 and 2 constitute all of the pleadings served on Defendant and/or
 5    filed by Defendant in the state court action prior to filing this Notice of Removal.
 6    (Declaration of Sumithra R. Roberts [“Roberts Dec.”] ¶ 3.) There are no pending hearings
 7    currently scheduled in the San Luis Obispo County Superior Court in the state court
 8    action. (Roberts Dec. ¶ 3.)
 9    II.      TIMELINESS OF REMOVAL
10             5.    This notice of removal is timely as it is filed less than one year from the date
11    this action was commenced and within thirty days of the service of the Summons and
12    Complaint upon Lowe’s Home Centers, LLC, the moving defendant. 28 U.S.C. §
13    1446(b); Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 119 S. Ct. 1322 (1999)
14    (thirty-day deadline to remove commences upon service of the summons and complaint).
15    (Exhibit 1.)
16    III.     JURISDICTION BASED ON DIVERSITY OF CITIZENSHIP
17             6.    The Court has original jurisdiction of this action under 28 U.S.C. section
18    1332(a)(1). As set forth below, this action is removable pursuant to 28 U.S.C. section
19    1441(a) as the amount in controversy is in excess of $75,000, exclusive of interest and
20    costs, and is between citizens of different states.
21             7.    Plaintiff’s Citizenship. “An individual is a citizen of the state in which he is
22    domiciled ….” Boon v. Allstate Ins. Co., 229 F. Supp. 2d 1016, 1019 (C.D. Cal. 2002)
23    (citing Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001)). For purposes
24    of diversity jurisdiction, citizenship is determined by the individual’s domicile at the time
25    that the lawsuit is filed. Armstrong v. Church of Scientology Int’l, 243 F.3d 546, 546 (9th
26    Cir. 2000) (citing Lew v. Moss, 797 F.2d 747, 750 (9th Cir. 1986)). Evidence of
27    continuing residence creates a presumption of domicile. Washington v. Havensa LLC,
28    652 F.3d 340, 345 (3d Cir. 2011).
                                                     3
                                 DEFENDANT’S NOTICE OF REMOVAL TO USDC
      64786146v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 4 of 43 Page ID #:4



 1             8.    At the time Plaintiff filed this civil action, Defendant alleges based on
 2    information and belief that Plaintiff was a citizen and resident of the State of California,
 3    residing in the county of San Luis Obispo. (Compl. ¶1.) Plaintiff alleges in the Complaint
 4    that she “was hired by Defendants in 2003 as an appliance specialist of its store in Paso
 5    Robles, California.” (Compl. ¶ 13.) Plaintiff was employed by Lowe’s within the State of
 6    California from approximately 2003 until June 25, 2018. (Compl. ¶¶ 13, 17.) Lowe’s
 7    alleges that Plaintiff’s home address during the period when she worked at Lowe’s was
 8    within the State of California. (Declaration of Tiffany Curry [“Curry Dec.”] ¶ 4.) Lowe’s
 9    alleges that there are no documents in Plaintiff’s personnel file to suggest in any way that
10    she is currently, or during the periods of her employment was, a resident or citizen of any
11    state other than California. (Curry Dec. ¶ 4.)
12             9.    Defendant’s Citizenship. In a removal, a limited liability company is
13    treated as a partnership for purposes of diversity, and citizenship depends on the
14    citizenship of its members. Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894,
15    899 (9th Cir. 2006). A corporation is deemed to be a citizen of any state in which it has
16    been incorporated and of any state where it has its principal place of business. 28 U.S.C.
17    § 1332(c)(1). The “principal place of business” for the purpose of determining diversity
18    subject matter jurisdiction refers to “the place where a corporation’s officers direct,
19    control, and coordinate the corporation’s activities .… [I]n practice it should normally be
20    the place where the corporation maintains its headquarters-provided that the headquarters
21    is the actual center of direction, control, and coordination, i.e., the ‘nerve center,’ and not
22    simply an office where the corporation holds its board meetings[.]” See Hertz Corp. v.
23    Friend, 559 U.S. 77, 92-93, 130 S.Ct. 1181, 1192 (2010).
24             10.   Defendant Lowe’s Home Centers, LLC’s sole member is Lowe’s
25    Companies, Inc. (Curry Dec. ¶ 5.)
26             11.   Lowe’s Companies, Inc. is and was at the time the civil action was instituted
27    a corporation organized under the laws of North Carolina. (Curry Dec. ¶6.)
28
                                                    4
                                 DEFENDANT’S NOTICE OF REMOVAL TO USDC
      64786146v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 5 of 43 Page ID #:5



 1             12.   Further, Lowe’s Companies, Inc.’s headquarters—where its high-level
 2    officers direct, control, and coordinate the corporation’s activities— is located in North
 3    Carolina. (Curry Dec. ¶ 7.) Thus, Lowe’s Companies, Inc. is a citizen of North Carolina.
 4             13.   Accordingly, because Lowe’s Companies, Inc. is a citizen of North Carolina,
 5    Defendant is a citizen of the State of North Carolina, not California. Thus, the requisite
 6    diversity of citizenship exists. See 28 U.S.C. § 1332(c)(1).
 7             14.   Further, in compliance with 28 U.S.C. section 1441(b), “none of the parties
 8    in interest properly joined and served as defendants is a citizen of the State in which [this]
 9    action is brought.” Pursuant to 28 U.S.C. section 1441(a) the citizenship of defendants
10    sued under fictitious names shall be disregarded. The inclusion of “Doe” defendants in
11    Plaintiff’s state court complaint has no effect on removability. Newcombe v. Adolf Coors
12    Co., 157 F.3d 686, 690-91 (9th Cir. 1998); 28 U.S.C. § 1441 (a) (stating that for purposes
13    of removal, the citizenship of defendants sued under fictitious names shall be
14    disregarded). In determining whether diversity of citizenship exists, only the named
15    defendants are considered. Id.
16             15.   Amount in Controversy. While Defendant denies any liability as to
17    Plaintiff’s claims, the amount in controversy requirement for diversity jurisdiction is
18    satisfied because “it is more likely than not” that the amount exceeds the jurisdictional
19    minimum of $75,000. 28 U.S.C. § 1332(a)(1); see Sanchez v. Monumental Life Ins. Co.,
20    102 F.3d 398, 404 (9th Cir. 1996) (where a plaintiff’s state court complaint does not
21    specify a particular amount of damages, the defendant must provide evidence establishing
22    that it is “more likely than not” that the amount in controversy exceeds the requisite
23    threshold).
24             16.   Where a complaint does not allege a specific amount in damages, the
25    removing defendant bears the burden of proving by a preponderance of the evidence that
26    the amount in controversy exceeds the statutory minimum. Abrego v. The Dow Chem.
27    Co., 443 F.3d 676, 683 (9th Cir. 2006); Guglielmino v. McKee Foods Corp., 506 F.3d
28    696, 701 (9th Cir. 2007). Further, “the amount-in-controversy inquiry in the removal
                                                   5
                                DEFENDANT’S NOTICE OF REMOVAL TO USDC
      64786146v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 6 of 43 Page ID #:6



 1    context is not confined to the face of the complaint.” Valdez v. Allstate Ins. Co., 372 F.3d
 2    1115, 1117 (9th Cir. 2004) (finding that a court may consider facts presented in the
 3    removal petition). When the amount in controversy is not apparent from the face of the
 4    complaint, a defendant may set forth underlying facts supporting its assertion that the
 5    amount in controversy exceeds the jurisdictional threshold. Id.; see also Gaus v. Miles,
 6    Inc., 980 F.2d 564, 566-67 (9th Cir. 1992).
 7             17.   As the Supreme Court has explained, “a defendant’s notice of removal need
 8    only include a plausible allegation that the amount in controversy exceeds the
 9    jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct.
10    547, 553-54 (2014) (“[W]hen a defendant seeks federal-court adjudication, the
11    defendant’s amount-in-controversy allegation should be accepted when not contested by
12    the plaintiff or questioned by the court.”); see also Valdez, 372 F.3d at 1117 (“the parties
13    need not predict the trier of fact’s eventual award with one hundred percent accuracy”).
14    Defendant is not obligated to “research, state, and prove the plaintiff’s claims for
15    damages.” Behrazfar v. Unisys Corp., 687 F. Supp. 2d 999, 1004 (C.D. Cal. 2009)
16    (quoting Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1204-05 (E.D. Cal.
17    2008)); Rippee v. Boston Market Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal. 2005)
18    (noting that the inquiry is “what is in controversy” by the plaintiff’s complaint, not what a
19    defendant will actually owe).
20             18.   In determining whether a complaint meets the $75,000 threshold under 28
21    U.S.C. section 1332(a), the Court must consider a plaintiff’s alleged aggregate damages,
22    special damages, punitive damages, and attorneys’ fees. See Galt G/S v. JSS Scandinavia,
23    142 F.3d 1150, 1156 (9th Cir. 1998) (claims for statutory attorneys’ fees may be included
24    in amount in controversy, regardless of whether such an award is discretionary or
25    mandatory); Davenport v. Mutual Benefit Health & Accident Ass’n, 325 F.2d 785, 787
26    (9th Cir. 1963) (punitive damages may be taken into account in determining amount in
27    controversy where recoverable under state law); Conrad Assocs. v. Hartford Accident &
28    Indemnity Co., 994 F. Supp. 1196, 1198 (N.D. Cal. 1998) (“amount in controversy”
                                                    6
                                DEFENDANT’S NOTICE OF REMOVAL TO USDC
      64786146v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 7 of 43 Page ID #:7



 1    includes claims for general and special damages, including attorneys’ fees and punitive
 2    damages).
 3              19.   The calculations supporting the amount in controversy are based on
 4    Plaintiff’s potential recovery pursuant to the claims alleged in the Complaint, assuming,
 5    without any admission, the truth of any of the allegations, and assuming liability (which
 6    is disputed) based on Plaintiff’s theory of recovery.
 7              20.   Compensatory Damages. In her Complaint, Plaintiff seeks to recover
 8    compensatory damages including “past and future loss of income, benefits and other
 9    damages to be proven at time of trial.” (Compl. ¶ 27.) Plaintiff’s Complaint alleges
10    claims under the FEHA for retaliation and failure to prevent discrimination.
11              21.   Plaintiff alleges she worked as an appliance specialist for Defendant earning
12    an annual salary of approximately termination was approximately $45,7602 plus
13    commission. (Compl ¶¶ 13, 14.) Plaintiff alleges she was terminated on or about June 25,
14    2018. (Compl. ¶ 17.) Conservatively estimating an July 2021, trial date (twelve months
15    after the Complaint was filed), Plaintiff’s lost wages alone would amount to
16    approximately $137,280; i.e., thirty-six months between her alleged termination and
17    trial.3
18              22.   In addition to back pay, a plaintiff who prevails on a claim for wrongful
19    termination or discriminatory discharge of employment may be entitled to either
20    reinstatement or an award of “front pay” in lieu of reinstatement. See, e.g., Cassino v.
21    Reichhold Chemicals, Inc., 817 F.2d 1338, 1346 (9th Cir. 1997) (stating that a court has
22    discretion to award front pay in lieu of reinstatement); Secru v. Laboratory Corp. of
23    America, No. 3:09–cv–0619–LRH–RAM, 2009 WL 3755763, at * 2, n.3 (D. Nev. Nov.
24    9, 2009) (future lost wages alone can satisfy amount in controversy); James v. Childtime
25    Childcare, Inc., No. Civ. S-06-2676 DFL DAD, 2007 WL 1589543, at *2, n.1 (E.D. Cal.
26    June 1, 2007) (while courts evaluate the amount in controversy at the time of removal,
27
      2
28        $22 per hour x 40 hours per week x 52 weeks.
      3
          $45,760 x 3 years.
                                                  7
                                 DEFENDANT’S NOTICE OF REMOVAL TO USDC
      64786146v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 8 of 43 Page ID #:8



 1    future lost wages are properly considered in that calculation); see also Crum v. Circus
 2    Circuit Enters., 231 F.3d 1129, 1131 (9th Cir. 2000) (future damages are properly
 3    considered in determining amount in controversy).
 4             23.   An award of three years’ front pay would entitle Plaintiff to more than
 5    $137,280.00 in additional recovery. See Traxler v. Multnomah Cty., 569 F.3d 1007, 1015
 6    (9th Cir. 2010) (upholding district court’s decision to award nearly four years’ front pay
 7    in a wrongful termination suit); see also Glenn-Davis v. City of Oakland, No. C 02-2257
 8    SI, 2008 WL 410239, *4 (N.D. Cal. 2008) (finding three years of front pay “appropriate”
 9    in a discrimination suit); Ackerman v. Western Elec. Co., Inc., 643 F. Supp. 836, 856
10    (N.D. Cal. 1986) (same). Thus, Plaintiff’s allegations of lost wages alone exceed
11    $274,560.00.
12             24.   Emotional Distress Damages. In addition to compensatory damages,
13    Plaintiff claims emotional distress damages. (Compl. ¶ 35.) In Thompson v. Big Lots
14    Stores, Inc., No. 1:16-cv-01464-LJO-JLT, 2017 WL 590261, *4 (E.D. Cal. 2017), the
15    Eastern District of California made clear that “[i]n determining the amount in
16    controversy, a court may assess likely emotional distress damages by reference to
17    damages awards in similar discrimination cases.” Applying that rule, the Thompson court
18    found the defendant met its burden of showing that damages awards for emotional
19    distress in analogous cases are often substantial, where the defendant pointed to a jury
20    award of $122,000 in emotional distress damages to an employee who sued for
21    pregnancy discrimination and wrongful termination. Id.
22             25.   In fact, such damages may exceed $122,000. A review of jury verdicts in
23    California demonstrates as much. See, e.g., Silverman v. Stuart F. Cooper Inc., No.
24    BC467464, 2013 WL 5820140 (Los Angeles Sup. Ct.) (jury awarded $157,001 for
25    emotional distress damages in discrimination case); Vasquez v. Los Angeles Cnty. Metro.
26    Transp. Auth., No. BC484335, 2013 WL 7852947 (Los Angeles Sup. Ct.) (award of
27    $1,250,000 for pain and suffering to employee in violation of the CFRA and disability
28    discrimination action); Aboulafia v. GACN Inc., No. BC469940, 2013 WL 8115991 (Los
                                                   8
                                DEFENDANT’S NOTICE OF REMOVAL TO USDC
      64786146v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 9 of 43 Page ID #:9



 1    Angeles Sup. Ct.) (pain and suffering awards of $250,000, $250,000, $250,000, and
 2    $250,267 to four employees in discrimination action); Ward v. Cadbury Schweppes
 3    Bottling Grp., 09CV03279(DMG), 2011 WL 7447633 (C.D. Cal) (jury award $5,600,000
 4    in non-economic damages in discrimination and retaliation case); Welch v. Ivy Hill Corp.,
 5    No. BC414667, 2011 WL 3293268 (Los Angeles Sup. Ct.) (award of $1,270,000 in pain
 6    and suffering to employee in discrimination action); Leimandt v. Mega RV Corp., No. 30-
 7    2010-00388086, 2011 WL 2912831 (Orange County Sup. Ct.) (jury awarded $385,000 in
 8    pain and suffering to employee in an discrimination case). These awards demonstrate
 9    that, for diversity purposes, the value of Plaintiff’s alleged emotional distress damages
10    exceeds the $75,000 amount in controversy requirement.
11             26.   Attorney’s Fees. Plaintiff claims statutory entitlement to attorney’s fees.
12    (Compl. ¶ 37.) Attorney’s fees are properly considered in calculating the amount-in-
13    controversy for purposes of removal on grounds of diversity jurisdiction. Galt, 142 F.3d
14    at 1156 (claims for statutory attorney’s fees to be included in amount in controversy,
15    regardless of whether such an award is discretionary or mandatory). Under California
16    Government Code section 12965(b), the court in its discretion may award fees and costs
17    to the “prevailing party” in FEHA actions. Although the statute provides that the court
18    “may” award fees, cases hold that a prevailing plaintiff is entitled to fees “absent
19    circumstances that would render the award unjust.” Horsford v. Bd. of Trs. of Cal. State
20    Univ., 132 Cal. App. 4th 359, 394 (2005). Here, Plaintiff asserts five FEHA claims
21    against Defendant in the Complaint. (Compl. First through Fifth Causes of Action.)
22             27.   Defendant anticipates that the Parties will propound written discovery, that
23    depositions will be taken in this case, and that Defendant will file a Motion for Summary
24    Judgment. (Roberts Dec. ¶ 4.) Here, if Plaintiff prevails, she could be entitled to an award
25    of attorney’s fees that alone are “more likely than not” to exceed $75,000, as is typical in
26    employment discrimination cases. Indeed, courts have awarded attorney’s fees in excess
27    of $75,000 in cases involving discrimination. See, e.g., Crawford v. DIRECTV, Inc., No.
28    BC417507, 2010 WL 5383296 (Los Angeles County Sup. Ct.) (approving attorneys’ fee
                                                    9
                                DEFENDANT’S NOTICE OF REMOVAL TO USDC
      64786146v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 10 of 43 Page ID #:10



 1     award of $159,762.50 in alleged discrimination action); Davis v. Robert Bosch Tool
 2     Corp., No. B185408, 2007 WL 2014301, *9 (Cal. Ct. App. 2d Dist. July 13, 2007)
 3     (individual plaintiff sought $1.6 million in fees); Denenberg v. Cal. Dep’t of Transp., No.
 4     GIC836582, 2006 WL 5305734 (San Diego County Sup. Ct.) (attorneys’ fees award of
 5     $490,000 for claims including discrimination case).
 6              28.   Punitive Damages. Plaintiff also seeks punitive damages in the Complaint.
 7     (Compl., Prayer for Relief, No. 5.) The Court must also consider Plaintiff’s request for
 8     punitive damages in determining the amount in controversy. Davenport v. Mutual Benefit
 9     Health and Accident Ass’n, 325 F.2d 785, 787 (9th Cir. 1963) (punitive damages must be
10     taken into account where recoverable under state law). “Because plaintiff brings a claim
11     under FEHA, and ‘[p]unitive damages are recoverable for FEHA violations,’ punitive
12     damages may be included in the amount in controversy here.” Thompson, 2017 WL
13     590261 at *4.
14              29.   Courts have affirmed jury verdicts exceeding $1 million in punitive damages
15     in alleged disability discrimination cases. See, e.g., Juarez v. Autozone Stores, Inc., No.
16     08cv417–L (BLM), 2011 WL 1532070 (S.D. Cal., November 18, 2014) ($185 million
17     verdict for plaintiff in pregnancy discrimination case); see also Roby v. McKesson Corp.,
18     47 Cal. 4th 686 (2009) (holding that a punitive damage award of $1.9 million equal to the
19     compensatory damage award was appropriate in disability case).
20              30.   In sum, Plaintiff’s aggregated recovery on her claims, including
21     compensatory damages such as lost wages and emotional distress damages, attorney’s
22     fees, and punitive damages, satisfies the $75,000 jurisdictional threshold. While
23     Defendant denies any liability as to Plaintiff’s claims, it is “more likely than not” that the
24     amount in controversy in this action exceeds $75,000, exclusive of interest and costs, as
25     required by 28 U.S.C. section 1332(a).
26              31.   Because diversity of citizenship exists between Plaintiff and Defendant, and
27     the matter in controversy between the Parties exceeds $75,000, this Court has original
28     jurisdiction of the action pursuant to 28 U.S.C. section 1332(a)(1) and removal is proper.
                                                    10
                                 DEFENDANT’S NOTICE OF REMOVAL TO USDC
       64786146v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 11 of 43 Page ID #:11



 1     IV.      VENUE
 2              32.   Venue lies in the United States District Court for the Central District of
 3     California, pursuant to 28 U.S.C. sections 84(c)(2), 1441, and 1446(a) because this action
 4     originally was brought in the Superior Court of the State of California, County of San
 5     Luis Obispo. In addition, the action arose in the County of San Luis Obispo because the
 6     facility where Plaintiff worked is in Paso Robles, California. Therefore, venue is proper
 7     because it is the “district and division embracing the place where such action is pending.”
 8     28 U.S.C. § 1441(a).
 9     V.       NOTICE OF REMOVAL TO PLAINTIFF AND THE SUPERIOR COURT
10              33.   Pursuant to 28 U.S.C. section 1446(d), written notice of the filing of this
11     Notice of Removal will be promptly served on Plaintiff and filed with the Clerk of the
12     Superior Court of the State of California, County of San Luis Obispo.
13     VI.      PRAYER FOR REMOVAL
14              Wherefore, Defendant prays that this civil action be removed from the Superior
15     Court of the State of California, County of San Luis Obispo to the United States District
16     Court for the Central District of California.
17
18     DATED: July 23, 2020                               SEYFARTH SHAW LLP
19
20                                                        By: /s/ Sumithra R. Roberts
                                                             Eric Lloyd
21                                                           Sumithra R. Roberts
                                                             Attorneys for Defendant
22                                                           LOWE’S HOME CENTER, LLC
23
24
25
26
27
28
                                                     11
                                  DEFENDANT’S NOTICE OF REMOVAL TO USDC
       64786146v.1
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 12 of 43 Page ID #:12




                    EXHIBIT 1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 13 of 43 Page ID #:13




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21657808
Notice of Service of Process                                                                            Date Processed: 06/24/2020

Primary Contact:           Heather McClow
                           Lowe's Companies, Inc.
                           1000 Lowes Blvd
                           Mooresville, NC 28117-8520

Entity:                                       Lowe's Home Centers, LLC
                                              Entity ID Number 2515365
Entity Served:                                Lowe's Home Center, LLC
Title of Action:                              Julie Hughes vs. Lowe's Home Center, LLC
Matter Name/ID:                               Julie Hughes vs. Lowe's Home Center, LLC (10321552)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 San Luis Obispo County Superior Court, CA
Case/Reference No:                            20CVP-0197
Jurisdiction Served:                          California
Date Served on CSC:                           06/23/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           James A. Clark
                                              916-361-6009

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
      Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 14 of 43 Page ID #:14


                                                                                                                         FOR COURT USE ONL Y
                                        ~° U AMI ~Y! ®1 ~E ~                                                         (SOLO PARA USO DE LA CORTE)
                                    (CITACl0111 JUDIClAL)
                                                                                                                    ELECTRONICALLY
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):                                                                                                         FILED
                                                                                                                      6/22/2020 1:12 P6lfl
LOWE'S HOME CENTER, LLC, a Nortli Carolina Cor oration;
LOWE'S, I1~TC, an unknown Corporation, and DOES 1-10, inclusive,                                                  '99isPn.&uFzr~= omwiT
                                                                                                           SpU LUtS—
YOU ARE BEING SUED BY PLAINTIFF:                                                                           ~`
(LO EST.4 DEMANDANDO EL DEMANDANTE):
JULIE HUGHES,

 NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS a8er this summons and legal papers are served on you to file a written response at this court and have a copy
 senred on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legat form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the Califomia Courts
 Oniine Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may iose the case by default, and your wages, money, and property
 may be taken without further waming from the court.
     There are other legal requirements. You may want to call an attomey right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the Califomia Legal Services Web site (wlnnv.lawhelpcalifornia.org ), the California Courts Onfine Self-Help Center
 (www.courtinfo.ca.gov/sellhelp), or by contacting your locai court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settiement or arbitration award of S10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 tAVlSOI Lo han demandado. Si no responde dentro de 30 dlas, ta corte puede decidir en su contra sin escuchar su versi6n. Lea la inlarmacf6n a
 continuaci6n.
   Tiene 30 D/AS DE CALENDARIO despuds de que le entreguen esta cftaci6n y papeles legates para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una liamada telef6nica no to protegen. Su respuesta por escrfto tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos fonnu/arios de la corte y m6s informaci6n en el Centro de Ayuda de las Cortes de Califomia (www.sucorte.ca.gov), en ta
 biblioteca de leyes de su condado o en la corte que le quede m6s cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte
 que le de un formularFo de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
 podr6 quitar su sueldo, dinero y bienes sin mas adverlencia.
   Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisl6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requlsitos para obtener servicios legales gratuitos de un
 programa de servlclos legales sln fines de lucro. Puede encontrvr estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (vAvw.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de Califomia, (www.sucorte.ca.gov) o ponidndose en contacto con la oorte o e/
 colegio de abogados /ocales. A t1JS0: Por ley, la corte tiene derecho a rectamar tas cuotas y los costos exentos por imponer un grravamen sobre
 cualquier recuperaci6n de $10,000 6 m5s de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
The name and address of the court is:                                                                      CASE NUMBER:

(EI nombre y direcci6n de la corte es):
                                                                                                           ( Numero &lCaso):20CVP-0197
Superior Court of California, County of San Luis Obispo                                                I                                                            '
1050 Monterey Street, San Luis Obispo, CA 93408
The name, address, and telephone number of piaintiffs attorney, or piaintfff without an attomey, is:
(EI nombre, la direcci6n y el n(mero de te/efono del abogado del demandante, o del demandante que no tiene abogado, es):
James Clark, Tower Legal Group, P.C., 11335 Gold Express Drive, Ste 105, SAC, CA 95670. (916) 361-6009



(Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                NOTICE TO THE PERSON SERVED.You are seryed
                               1. 0 as an individual defendant.
                               2. 0 as the person sued under the fictitious name of (specify):


                                      3, ~ on behaif of (specify): Lowe's Home Center, a North Carolina Corporation

                                         under. ® CCP 416.10 (corporation)               Q CCP 416.60 (minor)
                                               0 CCP 416.20 (defunct corporation)            CCP 416.70 (conservatee)
                                               0 CCP 416.40 (association or partnership)     CCP 416.90 (authorized person)
                                              ~ other (specify):
                                      4 0 b ersonal delivery on (date)•
                                                yp                                                                                                       Pago 1 or 1
 Form Adoplad for A-landalory Uso                                    SU M MONS                                                Code of Civll Ptoeoduro §§ 412.20, 465
   Judldal CnuncYl o1 Calllornla                                                                                                                wviw.courfinlo.ca.gov
  SUM-100 IRov. July i, 2009]
    Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 15 of 43 Page ID #:15
f




          TOWER LEGAL GROUP, P.C.
        1 James A. Clark, Esq. (SBN 278372)                                   ELECTRONICALLY
                                                                                    FILED
        2 james.clark@towerlegalgroup.com                                     6/22/2020 1:12 PM
          Renee P. Ortega, Esq. (SBN 283441)
        3 renee.parras@towerlegalgroup.com                                  sAN wE.B.~BiSAp "q}M DO!!i7'
          Ariel A. Pytel (SBN 328917)
        4 ariel.Pyte1@towerlegalgroup.com
          11335 Gold Express Drive, Suite 105
        5
          Sacramento, CA 95670
        6 Tel: (916) 361-6009 1 Fax: (916) 361-6019

        7 CHRISTINA HUMPHREY LAW, P.C.
          Christina A. Humphrey (SBN: 226326)
        8 christina@chumphreylaw.com

        9 8330 Allison Avenue, Suite C
          La Mesa, CA 91942
       10 Tel: (805) 618-2924 1 Fax: (805) 618-2939
       11 Attorneys for Plaintiff,
          JULIE HUGHES
       12
       13                   SUPERIOR COURT FOR THE STATE OF CALIFORNIA
       14                                COUNTY OF SAN LUIS OBISPO
       15                               UNLIlVIITED CIVIL JURISDICTION
       16                                              I   Case No.: 20CVP-0197
            JULIE HUGHES,
       17                                                  COMPLAINT FOR DAMAGES:
                          Plaintiff,
       18                                                    1. Disability Discrimination (Cal. Gov't
                   VIM                                          Code § 12940(a)),
       19
          LOWE'S HOIVIE CENTER, LLC, allorth                 2. Failure to Accommodate (Cal. Gov't
       20                                                       Code § 12940(m)),
          Carolina Corporation; LOWE'S, INC, an
       21 unknown Corporation, and DOES 1-10,                3. Failure to Engage in an Interactive
          inclusive,                                            Process (Cal. Gov't Code § 12940(n))
       22                                                    4. Retaliation under FEHA (Cal. Gov't
       23                 Defendants.                           Code § 12940(h)),
                                                             5. Failure to Prevent (Cal. Gov't Code §
       24                                                       12940(k)),
                                                             6. Wrongful Termination in Violation of
       25                                                       Public Policy,
       26                                                    7. Declaratory  Relief;

       27                                                  DEMAND FOR JURY TRIAL

       28

                                         COIVIPLAINT FOR DAMAGES - PAGE 1
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 16 of 43 Page ID #:16




   1           Plaintiff Julie Hughes alleges:

   2
                                                      PARTIES
   3
               1.      At all relevant times, Plaintiff Julie Hughes (hereinafter "Plaintiff' or "Hughes" or
   4
        "Plaintiff Hughes") was and is an individual residing in the State of California, County of San Luis
    5
        Obispo.
    6
               2.      At all relevant times, Defendant Lowe's Home Center, LLC, and/or Lowe's, Inc,
    7
        (hereinafter "Defendant" or "Lowe's" or "Defendant Lowe's"), was and is a duly organized agency
    8
        of the State of California existing under the laws of the State of California. It is authorized to
    9
        transact and is transacting the business throughout this State of California.
   10
               3.      The true names, roles and capacities of Defendants named as Does 1 through 25,
   11
        inclusive, are currently unknown to Plaintiff and, therefore, are sued under fictitious names pursuant
   12
        to Califomia Code of Civil Procedure section 474. If and when they are ascertained, Plaintiff will
   13
        identify their true identities and conduct. Because Defendants' conduct, as set forth herein, was
   14
        undertaken or authorized by Defendants' officers or managing agents, such individuals' conduct was
   15
        made on behalf of Defendants. Moreover, Defendants had advance knowledge of such conduct of
   16
        said individuals whose actions were ratified, authorized, and approved by officers or agents.
   17
               4.      For the purposes of this Complaint, each use of the term "Defendant(s)" and/or the
   18
        term "Lowe's" and/or "DOES 1-10" refers to the named Defendants, set forth above, collectively.
   19
        Defendant Lowe's and DOES 1-10, will be collectively referred to hereinafter as "Defendants".
   20
              5.       Plaintiff is informed and believes and thereon alleges that there exists, and, at all
   21
        times relevant to this Complaint, existed a unity of interests between the Defendants such that any
   22
        individuality and separateness between these Defendants has ceased, and these Defendants are the
   23
        alter ego of the other Defendants and extend control over each other. Adherence to the fiction of the
   24
        separate existence of these Defendants as an entity distinct from other Defendants will permit an
   25
        abuse of the corporate privilege and would sanction fraud and/or promote injustice.
   26
               6.      Plaintiff is informed, believes, and, based thereon alleges that the fictitiously named
   27
        Defendants were the agents, servants, and employees of Defendants and, in doing the acts and things
   28

                                        COMPLAINT FOR DAMAGES - PAGE 2
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 17 of 43 Page ID #:17




    1 I hereinafter alleged, were at all times acting within the course and scope of said agency, servitude,
    2 I and employment and with the permission, consent, and approval or subsequent ratification of the
    3 I named Defendants. Plaintiff further alleges that the Defendants constituted an "integrated
    4 I enterprise" and "integrated employers" with interrelated operations, common management,

    5 I centralized control of labor relations, and common ownership and/or financial control. Plaintiff also

    6 I alleges that the Defendants were, at all times relevant hereto, the alter egos andlor the agents of each

    7 I other. Whenever reference is made to the Defendants, it is intended to include the named

    8 Defendants as well as all of the DOE Defendants. Each of the fictitiously named DOE Defendants is
    9' responsible in some manner for the occurrences alleged and proximately caused Plaintiff's damages.

   10         7.      Plaintiff is informed and believes, and thereon alleges, that at all times mentioned in

   11 I this Complaint, Defendants were the agents and employees of their co-defendants, and in doing the

   12 things alleged in this Complaint were acting within the scope of such agency and employment and

   13 acted in such a manner as to ratify the conduct of their co-Defendants.

   14                                    VENbTE AND JIJIaISDICTI®N

   15         8.      Venue is proper because Plaintiff worked for Defendants in the State of California,
   16 I and because Plaintiff is informed and believes and thereon alleges that all Defendants were doing

   17 business the State of California, and that San Luis Obispo County is where Defendants' records
   18 relevant to the alleged unlawful practices are maintained and administered.

   19         9.      Pursuant to California Govemment Code 12965(b): "The civil action shall be
   20 I brought in any county in which unlawful practices are alleged to have been committed, in the

   21 county in which records relevant to the alleged unlawful practices are maintained and

   22 administered, or in the county in which the person claiming to be aggrieved would have worked or
   23 would have had access to public accommodation, but for the alleged unlawful practices, but if the

   24 defendant is not found within any of these counties, an action may be brought within the county of

   25 the defendant's residence or principal office." Therefore, venue is proper because San Luis
   26 Obispo County is where the records relevant to the alleges unlawful practices are maintained, an
   27 San Luis Obispo County is where the Defendant's principal office is maintained.
   28

                                       COMPLAINT FOR DAMAGES - PAGE 3
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 18 of 43 Page ID #:18




    1         10.     Subject matter jurisdiction is met in this Court as the action incorporates an amount
    2 in controversy exceeding $25,000.00.
    3         11.     On or about June 24, 2019, and within the time provided by law, Plaintiff f led a
    4 Complaint of Discrimination, Harassment and Retaliation with the California Department of Fair
    5 Employment and Housing ("DFEH"). On or about June 24, 2019, Plaintiff received her Right to Sue
    6 notice from the DFEH. ("EXHIBIT A"). Any and all administrative remedy requirements through
    7 the DFEH have been properly exhausted.
    8         12.     At all times mentioned herein, the California Government Code and California Labor
    9 Code were in full force and effect and were binding on Defendants. Plaintiff is covered by the
   10 protections against discrimination, harassment, and retaliation under the California Government
   11 Code and California Labor Code.
   12                        FACTS COMMON TO ALL CAUSES OF ACTION
   13          13.    Plaintiff Hughes was hired by Defendants in 2003 as an appliance Specialist of its
   14 store in Paso Robles, California.
   15          14.    Plaintiff was hired full time, working at least 40 hours per week, with an hourly
   16 salary of approximately $22 per hour plus commission.
   17          15.    On or about June 8, 2017, Plaintiff suffered a disability of heart attack and stroke,
   18 which limited her ability to perform major life activities, including working. Plaintiff therein
   19 underwent rehabilitation and physical therapy.
   20          16.    Plaintiff was released to return to work with restrictions of sitting during the work-
   21 day, and intermittent FMLA medical leave of absence to recover and therapy.
   22          17.    On or about June 25, 2018, Plaintiff's employment with Defendants was terminated.
   23 The reason for termination given to Plaintiff was she attendance issues related to her medical
   24 condition.
   25          18.    Plaintiff now timely brings this civil action.
   26
   27
   28

                                      COMPLAINT FOR DAMAGES - PAGE 4
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 19 of 43 Page ID #:19




                                     FIRST CAUSE OF ACTION
    1                   DISABILITY DISCRIIVIINATION IN VIOLATION OF FEHA
                                 (CAL. GOV'T CODE § 12940(a)et seq.)
    2                                  (Against All Defendants)
    3          19.    Plaintiff refers to and incorporates by reference all facts alleged in the preceding
    4 I paragraphs as though fully stated here.

    5          20.    The California Fair Employment and Housing Act ("FEHA") prohibits employers

    6 from discharging or otherwise discrirninating against an employee on the basis of regarding the

    7 employee as disabled, or an actual/perceived disability in compensation, terms, conditions, or

    8 privileges of employment. Cal. Gov't Code § 12940(a).

    9          21.    At all times mentioned in this Complaint, Plaintiff was an "eligible employee" under

   10 the California Labor and Government Codes.

   11          22.    At all times mentioned in this Complaint, Defendants was a"covered employer"

   12 under FEHA, Cal. Gov't Code § 12900, et seq., as Defendants employed 5 or more people to

   13 perform services for a salary or wage in the State of California.

   14          23.    Plaintiff was diagnosed with a disability that limited Plaintiff in major life activities,

   15 including, but not limited to, working. Defendants knew about Plaintiff's disability and regarded or

   16 perceived her as disabled. Despite her actual or perceived/regarded disability, Plaintiff was qualified

   17 and able to perform the essential functions of her job with a reasonable accommodation.

   18          24.    Plaintiff suffered from a disability or was perceived or regarded as disabled by

   19 Defendants during her employment with Defendants. Plaintiff was subjected to discrimination and

   20 adverse employment action when, on or about June 25, 2018, her employment was terminated for

   21 needing medical leave of absence and possessing a disability.

   22          25.    Plaintiff reasonably believes she can perform the essential functions of multiple

   23 employment positions with Defendants, including, but not limited to, appliance specialist, with

   24 reasonable accommodations.

   25         26.     Plaintiff is informed and believes, and thereon alleges, that being regarded as

   26 disabled, or her actual or perceived disability and need for medical leave of absence, was a
   27 substantial motivating reason for Defendants' decision to terminate or suspend her employment, in
   28 violation of Government Code§ 12940, et seq.

                                       COMPLAINT FOR DAMAGES - PAGE 5
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 20 of 43 Page ID #:20




    1          27.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff
    2 I has suffered special damages, including, but not limited to, past and future loss of income, benefits,
    3 I and other damages to be proven at time of trial.
    4          28.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

    5 I has suffered general damages, including, but not limited to, shock, embarrassment, physical distress
    6 I and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.
    7          29.     The unlawful conduct alleged above was engaged in by the officers, directors,

    8 I supervisors and/or managing agents of each of the Defendants who were acting at all times relevant
    9 to this Complaint within the scope and course of their employfnent. Defendants are liable for the
   10 conduct of said agents and employees under the doctrine of strict liability.
   11          30.     As a result of the conduct of Defendants, Plaintiff was forced to retain an attorney in

   12 I I order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys' fees and costs
   13 incurred in this litigation in an amount according to proof at trial.
   14
                                    SECOND CAUSE OF ACTION
   15                    FAILURE TO ACCOMMODATE IN VIOLATION OF FEHA
                                 (CAL. GOV'T CODE § 12940(m)et seq.)
   16                                   (Against All Defendants)
   17          31.     Plaintiff refers to and incorporates by reference all facts alleged in the preceding

   18 I I paragraphs as though fully stated here.
   19          32.     Defendants had an affirmative duty to make reasonable accommodations for

   20 I I Plaintiff's actual/perceived disability or the fact that Defendant regarded Plaintiff as disabled. This
   21 I I duty arises even if an accommodation is not requested. Defendants breached this duty when they
   22 terminated Plaintiff on June 25, 2018, and not providing Plaintiff with a reasonable accommodation
   23 of inedical leave of absence, as well as sitting chair during work days.
   24          33.     Plaintiff informed Defendants prior to her termination that she could perform
   25 essential functions of appliance specialist with Defendants, with a reasonable accommodation.
   26          34.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

   27 I I has suffered special damages, including, but not limited to, past and future loss of income, benefits,
   28 and other damages to be proven at time of trial.

                                         COMPLAINT FOR DAMAGES - PAGE 6
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 21 of 43 Page ID #:21




    1          35.    As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff
    2 has suffered general damages, including, but not limited to, shock, embarrassment, physical distress
    3 and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.
    4          36.    The unlawful conduct alleged above was engaged in by the officers, directors,

    5 I supervisors and/or managing agents of each of the Defendants who were acting at all times relevant

    6 to this Complaint within the scope and course of their employment. Defendants are liable for the

    7 conduct of said agents and employees under the doctrine of strict liability.

    8          37.    As a result of the conduct of Defendants, Plaintiff was forced to retain an attorney in

    9 order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys' fees and costs

   10 incurred in this litigation in an amount according to proof at trial.

   11
                                    THIItD CAUSE OF ACTION
   12                    FAILURE TO ENGAGE IN AN INTERACTIVE PROCESS
                                     IN VIOLATION OF FEI3A
   13                           (CAL. GOV'T CODE § 12940(n)et seq.)
                                      (Against All Defendants)
   14

   15          38.    Plaintiff refers to and incorporates by reference all facts alleged in the preceding

   16 paragraphs as though fully stated here.

   17          39.    Plaintiff was diagnosed with a disability that limited Plaintiff in major life activities,

   18 including, but not limited to, working. Defendants knew about Plaintiff's disability and regarded or

   19 perceived her as disabled. Despite her actual or perceived/regarded disability, Plaintiff was qualified

   20 and able to perform the essential functions of her j ob with a reasonable accommodation.

   21          40.    Defendants failed to engage in a good faith interactive process to determine whether

   22 I further reasonable accommodation, or current reasonable accommodations could be made to ensure

   23 Plaintiff could return to work and perform the essential functions of her job, or other open positions

   24 with Defendants.
   25          41.    Defendants failed to perform an individual assessment of Plaintiff s ability to perform
   26 the essential functions of the any position with Defendants, either with or without a reasonable
   27 accommodation.

   28

                                       COMPLAINT FOR DAMAGES - PAGE 7
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 22 of 43 Page ID #:22




    1          42.    Defendants failed to perform an individual assessment of Plaintiff's ability to be
    2 reassigned to an alternate position as an accommodation to permit Plaintiff's return to work.
    3          43.    Defendant's failure to engage in the interactive process was a substantial factor in
    4 I causing Plaintiff harm.
    5          44.    As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff
    6 has suffered special damages, including, but not limited to, past and future loss of income, benefits,
    7 and other damages to be proven at time of trial.
    8          45.    As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

    9 has suffered general damages, including, but not limited to, shock, embarrassment, physical distress
   10 and injury, humiliation, emotional distress, stress and other damages to be proven at tlie time of trial.
   11          46.    The unlawful conduct alleged above was engaged in by the officers, directors,
   12 supervisors and/or managing agents of each of the Defendants who were acting at all times relevant
   13 to this Complaint within the scope and course of their employment. Defendants are liable for the
   14 conduct of said agents and employees under the doctrine of strict liability.
   15          47.    As a result of the conduct of Defendants, Plaintiff was forced to retain an attorney in
   16 order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys' fees and costs
   17 incurred in this litigation in an amount according to proof at trial.
   18
                                      FOURTH CAUSE OF ACTION
   19                             RETALIATION IN VIOLATION OF FEHA
                                   (CAL. GOV'T CODE § 12940(h) et seq.)
   20                                     (Against All Defendants)
   21          48.    Plaintiff refers to and incorporates by reference all facts alleged in the preceding
   22 paragraphs as though fully stated here.
   23          49.    California law further protects employees ffom retaliation for exercising the right to
   24 oppose a practice prohibited by FEHA, Cal. Gov't Code, § 12900, et seq.
   25          50.    Plaintiff's requests to take medical leave related to her actual or perceived/regarded
   26 disability were motivating reasons for her termination.
   27          51.    Defendant's retaliatory conduct was a substantial factor in causing Plaintiff s harm.
   28

                                       COMPLAINT FOR DAMAGES - PAGE 8
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 23 of 43 Page ID #:23




    1           52.     Defendants committed unlawful retaliation in violation of Section 12940, subdivision
    2   I I(h), by terminating Plaintiff for seeking accornmodation, opposing disability discrimination and
    3   II opposing unlawful inquiries into Plaintiff s medical condition, practices prohibited by FEHA.
    4           53.     Defendants, by and through its supervisors and/or agents, discriminated and retaliated
    5   I against Plaintiff because of her actual or perceived/regarded disability. Plaintiff was subjected to
    6   I I discrimination and adverse employment action by Defendants because her actual or
    7   I I perceived/regarded disability. Specifically, Defendants terminated Plaintiff for requesting, and
    8    needing, medical leave of absence related to her actual or perceived/regarded disability.
    9           54.     Plaintiff is informed and believes, and thereon alleges, that her actual or
   10 I perceived/regarded disability, along with the possibility that she might require leave for treatment in
   11 the fature, was a substantial motivating factor in Defendants' decision to treat her differently from
   12 similarly situated non-disabled employees. Plaintiff further alleges, on information and belief, that
   13 she was subjected to different terms and conditions of employment than her non-disabled co-
   14 workers.
   15           55.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff
   16 I has suffered special damages, including, but not limited to, past and future loss of income, benefits,
   17 and other damages to be proven at time of trial.
   18           56.     As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff
   19 I has suffered general damages, including, but not limited to, shock, embarrassment, physical distress
   20 and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.
   21           57.     The unlawful conduct alleged above was engaged in by the officers, directors,
   22 ~ supervisors and/or managing agents of each of the Defendants who were acting at all times relevant
   23 to this Complaint within the scope and course of their employment. Defendants are liable for the
   24 conduct of said agents and employees under the doctrine of strict liability.
   25           58.     As a result of the conduct of Defendants, Plaintiff was forced to retain an attorney in
   26 I order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys' fees and costs
   27 incurred in this litigation in an amount according to proof at trial.
   28

                                        COMPLAINT FOR DAMAGES - PAGE 9
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 24 of 43 Page ID #:24




   1
                                  FIFTH CAUSE OF ACTION
   2             FAILURE TO PREVENT DISCRIlVIINATION IN VIOLATION OF FEHA
                              (CAL. GOV'T CODE § 12940(k)et seq.)
    3                               (Against All Defendants)
    4          59.    Plaintiff refers to and incorporates by reference all facts alleged in the preceding

    5 paragraphs as though fully stated here.
    6          60.    Defendants failed to take all reasonable steps to prevent discrimination against

    7 Plaintiff from occurring and failed to take inunediate corrective action to remedy the discrimination,
    8 in violation of FEHA, Cal. Gov't Code § 12940(k)).
    9          61.    Specifically, Defendants failed to take any disciplinary measures to prevent and/or

   10 remedy the discrimination against Plaintiff, such as issuing a formal warning, providing counseling,
   11 or imposing probation, suspension, or termination, or conducting a prompt and thorough
   12 investigation into Plaintiff s complaints of discrimination and retaliation, as well as complaints of
   13 unlawful inquires to Plaintiffs medical information, that are the subject of this lawsuit.
   14          62.    As a direct and proximate result of the unlawful conduct of the Defendants and

   15 Defendants failures to act, Plaintiff has suffered special damages, including, but not limited to, past
   16 and future loss of income, benefits, and other damages to be proven at time of trial.
   17          63.    As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff

   18 has suffered general damages, including, but not limited to, shock, embarrassment, physical distress
   19 and injury, humiliation, emotional distress, stress and other damages to be proven at the time of trial.
   20          64.     The unlawful conduct alleged above was engaged in by the officers, directors,

   21 supervisors and/or managing agents of each of the Defendants who were acting at all times relevant
   22 to this Complaint within the scope and course of their employment. Defendants are liable for the
   23 conduct of said agents and employees under the doctrine of strict liability.
   24          65.    As a result of the conduct of Defendants, Plaintiff was forced to retain an attorney in

   25 order to protect her rights. Accordingly, Plaintiff seeks the reasonable attorneys' fees and costs
   26 incurred in this litigation in an amount according to proof at trial.
   27 //
   28

                                       COMPLAINT FOR DAMAGES - PAGE 10
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 25 of 43 Page ID #:25




    1
                                    SIXTH CAUSE OF ACTION
    2                  WRONGFUL TERNIINATION IN VIOLATION OF PUl3LIC POLICY
                                      (Against All Defendants)
    3
                 66.    Plaintiff refers to and incorporates by reference all facts alleged in the preceding
    4
        paragraphs as though fully stated here.
    5
                 67.    At all times relevant to this Complaint, FEHA was in full force and effect and binding
    6
        upon Defendants. FEHA prohibits employers from discharging or otherwise discriminating or
    7
        retaliating against an employee on the basis of disability in compensation, terms, conditions, or
    8
        privileges of employment. Cal. Gov't Code § 12940(a).
    9
                 68.    It is "the public policy of this state that it is necessary to protect and safeguard the
   10
        right and opportunity of all persons to seek, obtain, and hold employment without discrimination or
   11
        abridgment on account of.... physical disability, mentally disability, [or] medical condition." Cal.
   12
        Gov't Code § 12920.
   13
                 69.    Defendants violated California public policy by terminating, actually and/or
   14
        constructively, Plaintiff's employment because of her disability, and her complaints of Defendants
   15
        conduct violating FEHA. The termination was in violation of fundamental, substantial public
   16
        policies of this state, including, but not limited to the FEHA, CFRA, and the federal ADA and its
   17
        amendments, Title VII, and FIVILA.
   18
                 70.    As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff
   19
        has suffered actual, consequential, and incidental damages, including without limitation, loss of
   20
        regular employment and loss of career advancement opportunities in an amount subject to proof at
   21
        trial.
   22
                 71.    As a direct and proximate result of the unlawful conduct of the Defendants, Plaintiff
   23
        has suffered, and continues to suffer, substantial earnings and job benefits, in addition to
   24
        humiliation, embarrassment, and mental and emotional distress in an amount exceeding
   25
        jurisdictional limits, the precise amount of which is subject to proof at trial.
   26

   27
   28

                                        COMPLAINT FOR DAMAGES - PAGE 11
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 26 of 43 Page ID #:26




    1         72.     Defendants' acts were committed maliciously, fraudulently, and oppressively, with

    2 the wrongful intention of harrning Plaintiff. Therefore, Plaintiff is entitled to punitive damages in
    3 amount subject to proof at trial.
    4         73.     Defendants' wrongful conduct has also necessitated the retention of legal counsel to

    5 I pursue Plaintiff's claims, the costs of which should be borne by Defendants.

    6                                     SEVENTH CAUSE OF ACTION
                                            DECLARATORY RELIEF
    7                                        (Against All Defendants)
    8         74.     Plaintiff refers to and incorporates by reference all facts alleged in the preceding

    9 paragraphs as though fully set forth herein.
   10         75.     Government Code section 12920 sets forth the public policy of the State of

   11 California:
   12         "It is hereby declared as the public policy of this state that it is necessary to
   13 protect and safeguard the right and opportunity of all persons to seek, obtain, and hold
   14 employment without discrimination or abridgment on account of race, religious creed,

   15 color, national origin, ancestry, physical disability, mental disability, medical condition,
   16 genetic information, marital status, sex, gender, gender identity, gender expression, age,

   17 or sexual orientation.

   18         "It is recognized that the practice of denying employment opportunity and

   19 discriminating in the terms of employment for these reasons foments domestic strife and

   20 unrest, deprives the state of the fullest utilization of its capacities for development and

   21 advancement, and substantially and adversely affects the interests of employees,

   22 employers, and the public in general.

   23         "Further, the practice of discrimination because of race, color, religion, sex,
   24 gender, gender identity, gender expression, sexual orientation, marital status, national
   25 origin, ancestry, familial status, source of income, disability, or genetic information in

   26 housing accommodations is declared to be against public policy. It is the purpose of this
   27 part to provide effective remedies that will eliminate these discriminatory practices.

   28         This part shall be deemed an exercise of the police power of the state for the

                                      COMPLAINT FOR DAMAGES - PAGE 12
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 27 of 43 Page ID #:27




    1 I protection of the welfare, health, and peace of the people of this state."
    2          76.    Government Code section12920.5 states the intent of the California legislature:

    3          "In order to eliminate discrimination, it is necessary to provide effective remedies
    4 I that will both prevent and deter unlawful employment practices and redress the adverse

    5 I effects of those practices on aggrieved persons. To that end, this part shall be deemed an

    6 I exercise of the Legislature's authority pursuant to Section 1 of Article X1V of the

    7 I California Constitution."

    8          77.    Moreover, Government Code section 12921, subdivision (a) states:

    9          "The opportunity to seek, obtain, and hold employment without discrimination

   10 because of race, religious creed, color, national origin, ancestry, physical disability,

   11 mental disability, medical condition, genetic information, marital status, sex, gender,

   12 gender identity, gender expression, age, or sexual orientation is hereby recognized as and

   13 declared to be a civil right."

   14          78.    An actual controversy has arisen and now exists between Plaintiff and Defendants

   15 I concerning their respective rights and duties. Plaintiff contends that she was discriminated and

   16 retaliated against due to her actual or perceived/regarded disability. Plaintiff is informed and

   17 believes, and on that basis alleges, that Defendants dispute Plaintiff's contention.

   18          79.    Pursuant to Code of Civil Procedure section 1060, Plaintiff desires a judicial

   19 determination of her rights and duties, and a declaration that she experienced discrimination and

   20 retaliation in the workplace of Defendants.

   21          80.    A judicial declaration is necessary and appropriate at this time under the

   22 circumstances in order that Plaintiff, for himself and on behalf of employees of the State of

   23 , California and in conformity with the public policy of the State, obtain a judicial declaration of the

   24 wrongdoing of Defendants and to condemn such discriminating and/or retaliatory employment

   25 policies or practices. Harris v. City of Santa Monica (2013) 56 Cal. 4a' 203.
   26          81.    A judicial declaration is necessary and appropriate at this time such that Defendants

   27 and its supervisors may also be aware of their obligations under the law to refrain from engaging
   28 in discriminatory and/or retaliatory practices or violate the law and that Defendants have an

                                       COMPLAINT FOR DAMAGES - PAGE 13
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 28 of 43 Page ID #:28




    1 I obligation under the law to take all steps reasonably necessary to prevent discrimination and
    2 I retaliation from occurring in the work place, and to modify any policies or procedures currently in
    3 I the workplace to conform with the law and eliminate future harassment, discrimination and
    4 I retaliation in the workplace.

    5          82.     A judicial declaration is necessary and appropriate at this time such that Defendants

    6 I and its supervisors may also be aware an adverse employment decision was substantially

    7 I I motivated by discrimination may warrant a judicial declaration of employer wrongdoing and

    8 provide instruction for the employer to change any policy of procedure to prevent re-occurring in
    9 the future. Declaratory relief, where appropriate, may serve to reaffirm the plaintiff's equal

   10 I standing among her coworkers and community, and to condemn discriminatory employment

   11 policies or practices. (See Code Civ. Proc., § 1060 [a court may make a binding declaration of

   12 contested rights and duties].)

   13          83.     A judicial declaration is necessary and appropriate at this time such that a court may

   14 I grant injunctive relief where appropriate to stop discriminatory practices. (See Aguilar v. Avis

   15 Rent-A-Car System, Inc. (1999) 21 Ca1.4th 121, 131 [courts may grant injunctive relief under the

   16 FEHA to prevent discriminatory conduct from recurring]; cf. EEOC v. Ilona of Hungary (7th Cir.

   17 1997) 108 F.3d 1569, 1579 [finding unlawful discrimination on the basis of religion under Title

   18 VII and upholding injunctive relief -where the individuals who were found to have discriminated

   19 remain the defendant`s primary decision-makersll].)

   20          84.     A judicial declaration is necessary and appropriate at this time such that, pursuant to

   21 I California Government Code Section 12965(b)(3), including, without limitation, a requirement

   22 that Defendant conduct training for all employees, supervisors, and management on the

   23 requirements of the Fair Employment and Housing Act, the rights and remedies of those who

   24 allege a violation of the Fair Employment and Housing Act and the employer's internal grievance

   25 procedures.
   26          85.     GoveYnment Code section 12965(b) provides that an aggrieved party, such as the

   27 I Plaintiff herein, may be awarded reasonable attorney's fees and costs. "In civil actions brought
   28 under this section, the court, in its discretion, may award to the prevailing party, including the

                                        COMPLAINT FOR DAMAGES - PAGE 14
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 29 of 43 Page ID #:29




    1 department, reasonable attorney's fees and costs, including expert witness fees." Such fees and
    2 costs expended by an aggrieved party may be awarded for the purpose redressing, preventing, or
    3 deterring discrimination. WHEREFORE, Plaintiff prays for judgment as follows:
    4

    5                                     PRAYER FOR RELIEF

    6

    7         1.    For all actual, consequential, and incidental financial losses, including but not

    8               limited to, loss of earnings and employment benefits, together with prejudgment

    9               interest, according to proof;

   10         2.    For declaratory relief;

   11        3.     For compensatory, general, and special damages, including front pay, in an amount

   12               according to proof;

   13        4.     For injunctive and/or declaratory relief pursuant to California Government Code

   14               Section 12965(b)(3), including, without limitation, a requirement that Defendants

   15               conduct training for all employees, supervisors, and management on the

   16               requirements of the Fair Employment and Housing Act, the rights and remedies of

   17               those who allege a violation of the Fair Employment and Housing Act and the

   18               employer's internal grievance procedures;

   19         5.    For punitive damages, where applicable by cause of action;

   20         6.    For statutory attorneys' fees, where applicable by cause of action;

   21         7.    For prejudgment and post judgment interest according to any applicable provision

   22               of law, according to proof;

   23         8.    For costs of suit;

   24        9.     For expert witness fees pursuant to FEHA; and
   25        10.    For such other and further relief as the Court may deem just and proper.
   26

   27
   28

                                    COMPLAINT FOR DAMAGES - PAGE 15
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 30 of 43 Page ID #:30




    1    DATED: June 22, 2020                      TOWER LEGAL GROUP, P.C.
    2

    3

    4

    5
                                                   Bv:
    6                                                    JAMES A. CLARK
                                                         Attorneys for Plaintiff,
    7
                                                         JULIE HUGHES
    8

    9

   10                                  DEMAND FOR JURY TRIAI.
   11
              Plaintiff Julie Hughes hereby demands trial by jury.
   12

   13                                              TOWER LEGAL GROUP, P.C.
        DATED: June 22, 2020
   14

   15
                                                                         ~
   16

   17                                              By:
                                                         JAMES A. CLARK
   18                                                    Attorneys for Plaintiff,
   19
                                                         JULIE HUGHES

   20

   21

   22

   23

   24

   25
   26
   27
   28

                                     COMPLAINT FOR DAMAGES - PAGE 16
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 31 of 43 Page ID #:31




    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25                             EXHIB IT A
   26

   27

   28

                             COMPLAINT FOR DAMAGES - PAGE 17
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 32 of 43 Page ID #:32

        STATE OF CALIFORNIA I Business Consumer Services and Housiny Agency                GAVIN NEWSOM GOVERNOR

                                                                                               KEVIN KISH, DIRECTOR
        DEPARTMENT OF FAIR EMPLOYMENT 8c HOUSING
        2218 Kausen Drive, Suite 100 1 Elk Grove I CA 195758
        (800) 884-1684 (Voice) 1(800) 700-2320 (TTY) I California's Relay Service at 711
        http://www.dfeh.ca.gov I Email: contact.center@dfeh.ca.gov


  June 24, 2019

  Julie Hughes
  5545 Vida Ave
  Atascadero, California 93422

  RE:   Notice of Case Closure and Right to Sue
        DFEH Matter Number: 201906-06614225
        Right to Sue: Hughes / Lowe's, Inc. et al.

  Dear Julie Hughes,

  This letter informs you that the above-referenced complaint was filed with the
  Department of Fair Employment and Housing (DFEH) has been closed efPective June
  24, 2019 because an immediate Right to Sue notice was requested. DFEH will take no
  further action on the complaint.

  This letter is also your Right to Sue notice. According to Government Code section
  12965, subdivision (b), a civil action may be brought under the provisions of the Fair
  Employment and Housing Act against the person, employer, labor organ.ization or
  employment agency named in the above-referenced complaint. The civil action must be
  filed within one year from the date of this letter.

  To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
  Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
  DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
  whichever is earlier.

  Sincerely,


  Department of Fair Employment and Housing
          Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 33 of 43 Page ID #:33

    ATTORNEY OR PARTY WITHOUT ATTORNEY Name, State Bar number, and address :                                                        FOR COURT USE ONLY
    — James A. Clark (SBN 278372) ~Renee P. Ortega (SBN 2 3441)
      Tower Legal Group, P.C.
      11335 Gold Express Drive, Suite 105                                                                                 ELECTRONICALLY
      Sacramento, CA 95670                                                                                                             FILED
                               /
              TELEPHONE NO.: t   916) 361-6009                      FAx NO.: (916) 361-6019
     ATTORNEY FOR (Name): J
                          ' Yulle H1Zghes                                                                                  6/22/2020 1:12 PM
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF                  San
I         STREETADDRESS: lOJO lvlonterey Street,
                                                                                                                      8Af 2 LU4UlBd&WO ~U?~fJ7oli ,~31 Ulir
I        MAILING ADDRESS:
                                                                                                                      ~       ~~~~ ~~                                        •
         CITY AND ZIP CODE: San Luis Obispo, CA 93408
            aRnuru ntnnnF. Clvll Courthouse
      CASE NAME:
      Hut?hes v. Lowe's Home Center, et al.
                                                                                                                   CASENUMBER: 2
         CIVIL CASE COVEit SHEET                                      Complex Case Designation                                          0CVP-01 97
    0✓Unlimited       0 Limited
                                                                    ~ Counter ~ Joinder
       (Amount            (Amount
        demanded          demanded is                           Filed with first appearance by defendant JUDGE:
        exceeds $25,000)  $25,000 or less)                          (Cal. Rules of Court, rule 3.402)       DEPT:
                                                items 7—fi nefow must ne comferea rsee fnsrrucrions on Daae Z).
       Check one box below for the case type that best describes this case:
       Auto Tort                                          Contract                                          Provisionally Complex Civil Litigation
                                                          0 Breach of contract/warranty (06)                (Cal. Rules of Court, rules 3.400-3.403)
       0 Auto (22)
       0 Uninsured motorist (46)                          0 Rule 3.740 collections (09)                     0 Antitrust(frade regu[ation (03)
       Other PI/PD/VIID (Personal InjurylProperty               Other collections (09)                      Q    Construction defect (10)
       DamageMtrongful Death) Tort                        0 Insurance coverage (18)                         0 Mass tort (40)
       ~ Asbestos (04)                                    Q Other contract (37) '                           0 Securities litigation (28)
       0 Product liability (24)                           Real Property                                     ~ Environmental/Toxic tort (30)
       0 Medical malpractice (45)                         Q Eminent domain/Inverse                          0 Insurance coverage c[aims arising from the
       0 Other PI/PD/WD (23)                                     condemnation (14)                                above listed provisionally comp[ex case
                                                                Wrongful  eviction (33)                           types (41)
       Non-PUPD/WD (Other) Tort                           ~
       = B'                                                      Other real property (26)                   Enforcement of Judgment
               uslness tort/unfair business practice (07) 0
       0 Civil rights (08)                                Unlawful  Detainer                                Q Enforcement of judgment (20)
       0 Defamation (13)                                  0 Commercial (31)                                 Miscellaneous Civil Complaint
       0 Fraud (16)                                       0 Residential (32)                                0 RICO (27)
       0 Intellectual property (19)                       0 Dnigs (38)                                      Q Other comp[aint (not speciffed above) (42)
       ~ Professional neg[igence (25)                     Judicial Review                                   Miscellaneous Civil Petition
       ~ Other non-PI/PD/WD tort (35)                     Q Asset forfeiture (05)                           0 Partnership and corporate govemance (21)
       Employment                                         ~ Petition re: arbitration award (11)             0 Other petition (not specified above) (43)
        Q✓ Wrongful termination (36)                                  Writ of mandate (02)
        U Other employm                                                Other iudicial review
    2_ This case I I is             is not     comDlex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
       factors requiring exceptional judicial management:
       a. 0 Large number of separately represented parties           d. 0 Large number of witnesses
         b.         Extensive motion practice raising difficult or novel           e.          Coordination with related actions pending in one or more courts
                    issues that will be time-consuming to resolve                              in other counties, states, or countries, or in a federal court
         C.         Substantial amount of documentary evidence                     f.          Substantial postjudgment judicial supervision

    3. Remedies sought (check all that apply): a.© monetary b. M nonmonetary; declaratory or injunctive relief                                           c. Q punitive
    4. Number of causes of action (specffy): 7
    5. This case 0 is        0✓is not a class action suit.
    6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-095.)
     Date: June 22, 2020
    James A. Clark
                                      (TYPE OR PRINT NAME)
                                                                                                    Al     (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)


      • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
        under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
        in sanctions.
      • File this cover sheet in addition to any cover sheet required by local court rule.
      • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
        other parties to the action or proceeding.
      • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes on l~. aae 1 of 2

    Form Adopted for Mandatory Use                                                                                     Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3.740;
      Judicial Council of Califomia
                                                                   CIVIL CASE COVER SHEET                                      Cal. Standards of Judicial Administration, std. 3.10
       CM-010 [Rev. July 1, 2007]                                                                                                                            www.courtfnfo.ca.gov
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 34 of 43 Page ID #:34

                                                                                                                                     CM-010
                                 INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates'the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintifPs designation, a counter-designation that the case is not complex, or, if the plaintifF has made no designation, a designation that
the case is complex.                                        CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                         Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of ContractM/arranty (06)             Rules of Court Rules 3.400-3.403)
         Damage/Wrongful Death                            Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
                                                               Contract (not un/awful detainer           Construction Defect (10)
     Uninsured Motorist (46) (if the
                                                                  or wrongful eviction)                  Claims Involving Mass Tort (40)
          case involves an uninsured
         motorist claim subject to                        Contract/Warranty Breach-Seller                Securities Litigation (28)
         arbitration, check this item                         Plaintiff (not fraud ornegligence)         Environmental/Toxic Tort (30)
         instead ofAuto)                                  Negligent Breach of Contract/                  Insurance Coverage Claims
                                                              Warranty                                       (arising from provisionally complex
Other PI/PDIWD (Personal Injury/
                                                          Other Breach of Contract/Warranty                   case type listed above) (41)
Property DamagelWrongful Death)
                                                     Collections (e.g., money owed, open           Enforcement of Judgment
Tort
                                                          book accounts) (09)                            Enforcement of Judgment (20)
     Asbestos (04)
                                                          Collection Case-Seller Plaintiff                   Abstract of Judgment (Out of
         Asbestos Property Damage                                                                                   County)
         Asbestos Personal Injury/                        Other Promissory Note/Collections
                                                               Case                                           Confession of Judgment (non-
                Wrongful Death
                                                     Insurance Coverage (not provisionally                          domestic re/ations)
     Product Liability (not asbestos or
                                                          complex) (18)                                       Sister State Judgment
         toxic%nvironmental) (24)
     Medical Malpractice (45)                             Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice-                            Other Coverage                                          (not unpaid taxes)
                                                     Other   Contract  (37)                                   Petition/Certification of Entry of
                Physicians & Surgeons
                                                          Contractual Fraud                                       Judgment on Unpaid Taxes
          Other Professional Health Care
                                                          Other Contract Dispute                              Other Enforcement of Judgment
                Malpractice                                                                                         Case
     Other PI/PD/WD (23)                         Real Property
                                                     Eminent Domain/lnverse                        Miscellaneous Civil Complaint
          Premises Liability (e.g., slip
                                                          Condemnation (14)                              RICO (27)
                and fall)
                                                     Wrongful   Eviction  (33)                           Other Complaint (not specified
          Intentional Bodily Injury/PDNVD                                                                     above) (42)
                (e.g., assault, vandalism)           Other Real Property (e.g., quiet title) (26)             Declaratory Relief Only
          Intentional Infliction of                       Writ of Possession of Real Property                 Injunctive Relief Only (non-
                Emotional Distress                        Mortgage Foreclosure                                      harassment)
          Negli gent Infliction of                        Quiet Title                                         Mechanics Lien
                Emotional Distress                        Other Real Property (not eminent                    Other Commercial Complaint
          Other PI/PD/WD                                  domain, landlord/tenant, or                               Case (non-tort/non-complex)
 Non-PIIPD/WD (Other) Tort                                foreclosure)                                        Other Civil Complaint
     Business Tort/Unfair Business               Unlawful   Detainer                                               (non-tort/non-comp/ex)
        Practice (07)                                Commercial (31)                               Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                    Drugs (38) ('rf the case involves illegal                Governance (21)
          harassment) (08)                                dnigs, check this item; othenvise,             Other Petition (not speciried
     Defamation (e.g., slander, libel)                    report as  Commercial   or Residential)             above) (43)
           (13)                                  Judicial Review                                              Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Property (19)                      Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                           Abuse
         Legal Malpractice                                Writ-Administrative Mandamus                        Election Contest
         Other Professional Malpractice                   Writ-Mandamus on Limited Court                      Petition for Name Change
              (notmedical orlegal)                            Case Matter                                     Petition for Relief From Late
      Other Non-PI/PDMID Tort (35)                        Writ-Other Limited Court Case                             Claim
 Employment                                                   Review                                          Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                                Review of Health Officer Order
                                                          Notice of Appeal-Labor
                                                              Commissioner Appeals
CM-010[Rev.July1,2007[                                                                                                                 Page 2 of 2
                                                   CIVIL CASE COVER SHEET
Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 35 of 43 Page ID #:35




                    EXHIBIT 2
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 36 of 43 Page ID #:36



 1     SEYFARTH SHAW LLP
       Eric Lloyd (SBN 254390)
 2     E-mail: elloyd@seyfarth.com
       560 Mission Street, 31st Floor
 3     San Francisco, California 94105                                       ELECTRONICALLY
       Telephone:    (415) 397-2823                                                 FILED
 4     Facsimile:    (415) 397-8549
                                                                              7/22/2020 10:42 AM
 5     SEYFARTH SHAW LLP
       Sumithra R. Roberts (SBN 256078)
 6     E-mail: sroberts@seyfarth.com
       2029 Century Park East, Suite 3500
 7     Los Angeles, California 90067-3021
       Telephone:    (310) 277-7200
 8     Facsimile:    (310) 201-5219

 9     Attorneys for Defendant
       LOWE’S HOME CENTERS, LLC
10
11
12                         IN THE SUPERIOR COURT FOR THE STATE OF CALIFORNIA

13                                       COUNTY OF SAN LUIS OBISPO

14
       JULIE HUGHES,                                      Case No. 20CVP-0197
15
                           Plaintiff,                      DEFENDANT LOWE’S HOME
16                                                         CENTERS, LLC’S ANSWER TO
                v.                                         PLAINTIFF’S COMPLAINT
17
       LOWE’S HOME CENTER, LLC, a North                   Complaint Filed:     June 22, 2020
18     Carolina Corporation; LOWE’S, INC., an             Trial Date:          None Set
       unknown Corporation, and DOES 1-10, inclusive,,
19
                           Defendants.
20
21
22
23
24
25
26
27
28

                     DEFENDANT LOWE’S HOME CENTERS, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT
       64788232v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 37 of 43 Page ID #:37



 1              Defendant Lowe’s Home Centers, LLC 1 (“Defendant”), for itself and no other entity, hereby

 2     answers the unverified Complaint of Plaintiff Julie Hughes (“Plaintiff”) as follows:

 3                                                GENERAL DENIAL

 4              Pursuant to Section 431.30(d) of the California Code of Civil Procedure, Defendant denies,

 5     generally and specifically, each and every allegation, statement, matter and each purported cause of

 6     action contained in the Complaint, and without limiting the generality of the foregoing, deny, generally

 7     and specifically, that Plaintiff has been damaged in the manner or sums alleged, or in any way at all, by

 8     reason of any acts or omissions of Defendant.

 9                                  SEPARATE AND ADDITIONAL DEFENSES
10              In further answer to the Complaint, and as separate and distinct additional defenses, Defendant

11     alleges as follows, without thereby assuming the burden of proof on any defense on which it would not

12     otherwise have the burden of proof by operation of law.

13                                                  FIRST DEFENSE

14                                           (No Employment Relationship)

15              1.      Plaintiff’s Complaint, and each purported cause of action alleged therein, is barred

16     Defendant did not employ Plaintiff and, therefore, Plaintiff lacks standing to assert any of the causes of

17     action contained in the Complaint against Defendant.

18                                                SECOND DEFENSE

19                                         (Failure to State a Cause of Action)
20              2.      Plaintiff’s Complaint, and each purported cause of action contained therein, fails to state

21     facts sufficient to constitute a cause of action against Defendant.

22                                                  THIRD DEFENSE

23                                               (Statute of Limitations)

24              3.      The Complaint, and each purported cause of action alleged therein, is barred in whole or

25     in part by all applicable statutes of limitation including but not limited to California Code of Civil

26     Procedure sections 338(a), 339, 340 and California Government Code Sections 12960(d) and 12965(d).

27     1
        Lowe’s Home Centers, LLC is Plaintiff’s former employer. Plaintiff erroneously sued Lowe’s, Inc., an
28     unknown Corporation. (Compl. at p.1). Lowe’s, Inc. is no longer an entity (it was dissolved on June
       30, 1987), and has never employed Plaintiff as a result.
                                                            1
                     DEFENDANT LOWE’S HOME CENTER LLC’S ANSWER TO PLAINTIFF’S COMPLAINT
       64788232v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 38 of 43 Page ID #:38



 1                                                FOURTH DEFENSE

 2                                                      (Estoppel)

 3              4.      Any recovery on Plaintiff’s Complaint and each cause of action alleged therein is barred

 4     because Plaintiff is estopped by her conduct and actions to claim any right to damages or any relief

 5     against Defendant.

 6                                                  FIFTH DEFENSE

 7                                                   (Unclean Hands)

 8              5.      Any recovery on Plaintiff’s Complaint and each cause of action alleged therein is barred

 9     by the equitable doctrine of unclean hands because of Plaintiff’s conduct and actions.
10                                                  SIXTH DEFENSE

11                                  (Failure To Exhaust Administrative Remedies)

12              6.      Plaintiff’s Complaint and each cause of action alleged therein are barred to the extent

13     Plaintiff failed to exhaust her administrative remedies and to the extent Plaintiff’s causes of action

14     exceed the scope of charges she filed, if any, with appropriate governmental agencies.

15                                               SEVENTH DEFENSE

16                                             (After-Acquired Evidence)

17              7.      To the extent discovery may disclose information which could serve as a basis for the

18     alleged termination of Plaintiff’s employment, Plaintiff is barred from recovery by the after-acquired

19     evidence doctrine.
20                                                EIGHTH DEFENSE

21                                           (Failure to Mitigate Damages)

22              8.      Plaintiff’s Complaint and each cause of action alleged therein are barred, or should be

23     reduced, to the extent Plaintiff failed to mitigate her damages as required by law.

24                                                 NINTH DEFENSE

25                                     (Workers’ Compensation Act Preemption)

26              9.      To the extent Plaintiff’s Complaint, or any purported cause of action alleged therein,

27     alleges emotional or physical injury, the Court lacks jurisdiction, and any recovery is barred by the

28
                                                            2
                     DEFENDANT LOWE’S HOME CENTERS LLC’S ANSWER TO PLAINTIFF’S COMPLAINT
       64788232v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 39 of 43 Page ID #:39



 1     exclusivity of remedy under the California Workers’ Compensation Act, California Labor Code Sections

 2     3200, et seq.

 3                                                  TENTH DEFENSE

 4                        (Failure to Take Advantage of Preventive/Corrective Opportunities)

 5              10.      Defendant exercised reasonable care to prevent and/or correct any discriminatory or

 6     retaliatory workplace conduct allegedly experienced by Plaintiff. Plaintiff unreasonably failed to take

 7     advantage of any preventive or corrective opportunities provided by Defendant or to avoid harm

 8     otherwise, and thus Plaintiff’s Complaint and each cause of action alleged therein are barred or,

 9     alternatively, her relief is limited.
10                                               ELEVENTH DEFENSE

11                                  (Legitimate Business Justification/Mixed Motive)

12              11.      Any recovery on Plaintiff’s Complaint and each cause of action alleged therein are barred

13     because assuming arguendo that retaliatory reasons had been a motivating factor in any decisions toward

14     Plaintiff, which Defendant expressly denies, Defendant would have made the same decisions toward

15     Plaintiff in any case for legitimate, non-retaliatory, non-discriminatory, and non-harassing business

16     reasons. See Harris v. City of Santa Monica, 56 Cal. App. 4th 203 (2013).

17                                                TWELFTH DEFENSE

18                                        (Not A Substantial Motivating Factor)

19              12.      Plaintiff’s Complaint and each cause of action alleged therein are barred because her
20     purported disabilities, alleged medical condition, or purported protected conduct were not substantial

21     motivating factors for any of Defendant’s conduct or decisions concerning Plaintiff’s employment, and

22     Defendant would have taken the legitimate action they did irrespective of Plaintiff’s purported

23     disabilities, alleged medical condition, or purported protected conduct.

24                                              THIRTEENTH DEFENSE

25                                                (At-Will Employment)

26              13.      Defendant alleges that Plaintiff’s employment was not for a specified term and thus under

27     California Labor Code section 2922 her employment was terminable at the will of Plaintiff or Defendant

28
                                                            3
                      DEFENDANT LOWE’S HOME CENTERS LLC’S ANSWER TO PLAINTIFF’S COMPLAINT
       64788232v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 40 of 43 Page ID #:40



 1     such that the exercise of that right cannot give rise to the claims asserted regarding Plaintiff’s

 2     termination.

 3                                             FOURTEENTH DEFENSE

 4                                                        (Offset)

 5              14.      Any recovery on Plaintiff’s Complaint and each cause of action alleged therein is barred

 6     in whole or in part because Defendant is entitled to an offset for any monies Plaintiff received from any

 7     source after Plaintiff ceased to be employed under the doctrine prohibiting double recovery set forth by

 8     Witt v. Jackson, 57 Cal. 2d 57 (1961) and its progeny.

 9                                               FIFTEENTH DEFENSE
10                                         (Punitive Damages Unconstitutional)

11              15.      Although Defendant denies it has committed or has responsibility for any act that could

12     support the recovery of punitive damages in this lawsuit, if any, to the extent any such act is found,

13     recovery of punitive damages against Defendant is unconstitutional under numerous provisions of the

14     United States Constitution and the California Constitution.

15                                               SIXTEENTH DEFENSE

16                             (Failure to State a Claim for Relief for Punitive Damages)

17              16.      Plaintiff is not entitled to recover any punitive, double or exemplary damages against

18     Defendant and any allegations with respect thereto should be stricken because Plaintiff has failed to

19     plead and cannot prove facts sufficient to support allegations of oppression, fraud and/or malice
20     pursuant to California Civil Code § 3294(a).

21                                             SEVENTEENTH DEFENSE

22                                                     (Good Faith)

23              17.      The actions alleged in the Complaint, to the extent they occurred, were taken in good

24     faith and were a lawful exercise of sound discretion and Defendant’s legal rights, and were based on a

25     rational, reasonable consideration of the facts.

26
27
28
                                                             4
                      DEFENDANT LOWE’S HOME CENTERS LLC’S ANSWER TO PLAINTIFF’S COMPLAINT
       64788232v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 41 of 43 Page ID #:41



 1                                              EIGHTEENTH DEFENSE

 2                                   (Lack of Jurisdiction -Arbitration Agreement)

 3              18.      This Court lacks jurisdiction over the Complaint, and all causes of action alleged therein,

 4     due to the existence of a mandatory and binding Arbitration Agreement executed by Plaintiff and

 5     Defendant.

 6                                              NINETEENTH DEFENSE

 7                                                    (Undue Burden)

 8              19.      Plaintiff’s cause of action for failure to accommodate is barred because the

 9     accommodations requested by Plaintiff would have imposed an undue burden on Defendant’s
10     operations, either financially or otherwise.

11                                               PRAYER FOR RELIEF

12              Wherefore, Defendant prays for judgment as follows:

13              A.       That Plaintiff take nothing by way of her Complaint;

14              B.       That judgment be entered in favor of Defendant and against Plaintiff in this action;

15              C.       That Defendant be awarded reasonable attorneys’ fees and costs of suit incurred herein as

16                       provided by law; and

17              D.       Defendant be awarded such other relief as this Court may deem just and proper.

18     DATED: July 22, 2020                                      SEYFARTH SHAW LLP
19
20                                                               By:
                                                                       Eric Lloyd
21                                                                     Sumithra R. Roberts
                                                                       Attorneys for Defendant
22                                                                     LOWE’S HOME CENTERS, LLC
23
24
25
26
27
28
                                                             5
                      DEFENDANT LOWE’S HOME CENTERS LLC’S ANSWER TO PLAINTIFF’S COMPLAINT
       64788232v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 42 of 43 Page ID #:42



 1                                               PROOF OF SERVICE

 2     STATE OF CALIFORNIA                                )
                                                          )   ss
 3     COUNTY OF LOS ANGELES                              )

 4            I am a resident of the State of California, over the age of eighteen years, and not a party to the
       within action. My business address is 2029 Century Park East, Suite 3500, Los Angeles, California
 5     90067-3021. On July 22, 2020, I served the within document(s):

 6     DEFENDANT LOWE’S HOME CENTERS, LLC’S ANSWER TO PLAINTIFF’S COMPLAINT

 7             I sent such document from facsimile machines (310) 201-5219. I certify that said transmission
               was completed and that all pages were received and that a report was generated by said facsimile
 8             machine which confirms said transmission and receipt. I, thereafter, mailed a copy to the
               interested party(ies) in this action by placing a true copy thereof enclosed in sealed envelope(s)
 9             addressed to the parties listed below.
10             by placing the document(s) listed above in a sealed envelope with postage thereon fully prepaid,
               in the United States mail at Los Angeles, California, addressed as set forth below.
11
               by personally delivering the document(s) listed above to the person(s) at the address(es) set forth
12             below.

13             by placing the document(s) listed above in a sealed envelope or package provided by an
               overnight delivery carrier with postage paid on account and deposited for collection with the
14             overnight carrier at Los Angeles, California, addressed as set forth below.

15             by transmitting the document(s) listed above, electronically, via the e-mail addresses set forth
               below.
16
                James A. Clark                                Phone: 916.361.6009
17              Renee P. Ortega                               Fax:    916.361.6019
                Ariel A. Pytel                                Emails: james.clark@towerlegalgroup.com
18
                Tower Legal Group, P.C.                               renee.parras@towerlegalgroup.com
19              11335 Gold Express Drive, Suite 105                   ariel.Pytel@towerlegalgroup.com
                Sacramento, CA 95670
20                                                            Attorneys for Plaintiff JULIE HARRIS
21              Christina A. Humphrey                         Phone:    805.618.2924
22              Christina Humphrey Law, P.C.                  Fax:      805.618.2939
                8330 Allison Avenue, Suite C                  Email:    christina@chumphreylaw.com
23              La Mesa, CA 91942
                                                              Attorneys for Plaintiff JULIE HARRIS
24
               I am readily familiar with the firm's practice of collection and processing correspondence for
25     mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day with
       postage thereon fully prepaid in the ordinary course of business. I am aware that on motion of the party
26     served, service is presumed invalid if postal cancellation date or postage meter date is more than one day
       after date of deposit for mailing in affidavit.
27

28


                                                 PROOF OF SERVICE
       64954810v.1
     Case 2:20-cv-06568-MWF-PVC Document 1 Filed 07/23/20 Page 43 of 43 Page ID #:43



 1            I declare under penalty of perjury under the laws of the State of California that the above is true
       and correct.
 2
                Executed on July 22, 2020, at Los Angeles, California.
 3

 4
                                                                                Fern Jenkins
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
                                                PROOF OF SERVICE
       64954810v.1
